          Case 3:15-cr-02932-H Document 1132 Filed 03/23/21 PageID.4233 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                  UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF CALIFORNIA
            UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                             V.                                  (For Offenses Committed On or After November 1, 1987)

                   ROBERT STROJ (7)                                Case Number: 15CR2932-H

                                                                 Robert Llewellyn Swain
                                                                 Defendant’s Attorney
Registration Number:   51732-298
    _
☐
THE DEFENDANT:
☒ pleaded guilty to count(s) 1 of the Indictment.

☐ was found guilty on count(s)
   after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                    Count
Title & Section                 Nature of Offense                                                                  Number(s)
18 USC 1955;                    ILLEGAL BOOKMAKING BUSINESS                                                           1
18 USC 2




    The defendant is sentenced as provided in pages 2 through             2         of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
☐ The defendant has been found not guilty on count(s)
☒ Count(s)      3 of the Indictment                        is dismissed on the motion of the United States.


☒ Assessment: $100.00.

☒ Fine waived               ☐ Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

                                                                 March 22, 2021
                                                                 Date of Imposition of Sentence



                                                                 HONORABLE MARILYN L. HUFF
                                                                 UNITED STATES DISTRICT JUDGE
         Case 3:15-cr-02932-H Document 1132 Filed 03/23/21 PageID.4234 Page 2 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:              ROBERT STROJ (7)                                                           Judgment - Page 2 of 2
CASE NUMBER:            15CR2932-H

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 ☐     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ☐     The court makes the following recommendations to the Bureau of Prisons:




 ☐     The defendant is remanded to the custody of the United States Marshal.

 ☐     The defendant must surrender to the United States Marshal for this district:
       ☐    at                              A.M.              on
       ☐    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 ☐
       Prisons:
       ☐    on or before
       ☐    as notified by the United States Marshal.
       ☐    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at                                       , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                           15CR2932-H
